Dear Mr. Knoll:
In your correspondence of recent date you ask whether or not it is a violation of the Open Meetings Law, LSA-R.S. 42:4.1, etseq., for the Avoyelles Parish Police Jury to hold a supper at the parish barn, at which time the members of the police jury intend to discuss business, but will refrain from voting.
It is the opinion of this office that such an informal supper meeting is violative of the Open Meetings Laws, for the following reasons. LSA-R.S. 42:5 states that meetings which shall be open to the public are those "to discuss or act upon a matter over which the public body has supervision, control, jurisdiction or advisory power." Closed public meetings are limited to those matters exempted in LSA-R.S. 42:6.1, which exceptions are inapplicable to the present matter. Since the matters to be discussed are within the jurisdiction of the police jury, notice requirements of LSA-R.S. 42:7 must be met.
If you require our further assistance, please contact this office.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: __________________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received: April 30, 1996
Date Released: May 9, 1996
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL